DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 6/21/2022 have been considered but are moot in view of new grounds of rejection.

Allowable Subject Matter
Claims 15 and 17-20 are allowed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
invention.


Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Schoppmeir (US 2017/0374490 A1).

Regarding claim 21, Ananchaperumal teaches a method for normalizing data for one or more endpoints associated with one or more low power wide area networks (LPWANs) (Ananchaperumal: Figs. 1 and 3, [0024], low power WAN comprising IoT devices and ECN); the method comprising: 
receiving, via a first LPWAN of the one or more LPWANS, first data originating from a first endpoint of the one or more endpoints (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices, ECN within a Site/LPWAN; there are n Sites); 
normalizing the first data at least partially to generate normalized first data (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric); and 
forwarding the normalized first data to a first application (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized metric to the cloud/application).  
Ananchaperumal does not explicitly disclose removing one or more features associated with a network technology of the first LPWAN.
Schoppmeir teaches removing one or more features associated with a network technology of the first LPWAN (Schoppmeir: Fig. 1-3; Abstract [0027], [0038], [0042] converting IoT data from a technology associated with the IoT device to a standard IoT protocol). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal removing one or more features associated with a network technology of the first LPWAN as disclosed by Schoppmeir to provide a protocol translator between IoT devices and a cloud (Schoppmeir: Abstract).

Regarding claim 22, Ananchaperumal teaches receiving, via a second LPWAN of the one or more LPWANs, second data originating from a second endpoint of the one or more endpoints; normalizing the second data at least partially by removing one or more features associated with the second LPWAN, to generate normalized second data (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; there are plurality of ECNs).

Regarding claim 23, Ananchaperumal teaches forwarding the second data to the first application (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized metric to the cloud/application).  

Regarding claim 24, Ananchaperumal teaches forwarding the second data to a second application that is different from the first application (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized metric to the cloud/application; there are plurality of applications 114).  

Regarding claim 25, Ananchaperumal teaches wherein the first and second LPWANs have disparate respective operating methods (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; there are plurality of ECNs).  

Regarding claim 27, Ananchaperumal teaches providing a single interface for the first application to access each of the first and second LPWANs (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; there are plurality of ECNs connecting to the cloud and DCC as shown in Fig. 1).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Schoppmeir (US 2017/0374490 A1) in view of Rahman et al (US 2018/0191666 A1).

Regarding claim 26, Ananchaperumal does not explicitly disclose wherein the first and second LPWANs have different respective operators.  
	Rahman teaches wherein the first and second LPWANs have different respective operators (Rahman: Fig. 1 and 6; [0069], IoT networks with different operators).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal wherein the first and second LPWANs have different respective operators as disclosed by Rahman to provide a system for wide area service discovery for IoT (Rahman: Abstract).

Claims 28, 29 and 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Kumar (US 2017/0093952 A1).

Regarding claim 28, Ananchaperumal teaches a method for normalizing data for one or more endpoints associated with one or more low power wide area networks (LPWANs) (Ananchaperumal: Figs. 1 and 3, [0024], low power WAN comprising IoT devices and ECN), the method comprising: 
receiving translation information from one of an application and a vendor associated with the application (Ananchaperumal: Figs. 1, 3 and 4; [0034], ECN download vendor certification information needed for data normalization); 
receiving first data originating from the one or more endpoints (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices, ECN within a Site/LPWAN; there are n Sites); 
normalizing the first data to generate normalized first data, at least partially based on the translation information (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information); and 
forwarding the normalized first data to the application for processing (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized metric to the cloud/application).
Ananchaperumal does not explicitly disclose collecting accounting information for each of the one or more LPWANs.
Kumar teaches collecting accounting information for each of the one or more LPWANs (Kumar: [0094], collecting statistics/accounting).
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal by collecting accounting information for each of the one or more LPWANs as disclosed by Kumar to provide a system for business analysis opportunities (Kumar: [0001]).

Regarding claim 29, Ananchaperumal teaches wherein normalizing the first data to generate normalized first data comprises translating the first data from an endpoint-specific format to a common message format (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 31, Ananchaperumal teaches wherein the translation information is identified via an application identifier associated therewith (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 32, Ananchaperumal teaches wherein the translation information includes a plurality of sets of translation information (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 33, Ananchaperumal teaches wherein each set of translation information corresponds to a respective type of endpoint (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 34, Ananchaperumal teaches wherein each set of a translation information corresponds to a respective LPWAN (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; there are plurality of ECN sites /LPWAN).  

Regarding claim 35, Ananchaperumal teaches receiving updated translation information from one of the application and the vendor associated with the application (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; ECN download vendor certification information needed for data normalization).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Kumar (US 2017/0093952 A1) in further view of Ritter et al (US 2016/0232042 A1).

Regarding claim 30, Ananchaperumal does not explicitly disclose wherein the common message format is provided in JavaScript Object Notation (JSON).  
	Ritter teaches wherein the common message format is provided in JavaScript Object Notation (JSON) (Ritter: Figs. 1-5; [0018], [0074]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal wherein the common message format is provided in JavaScript Object Notation (JSON) as disclosed by Ritter to provide a system for quality of service in IoT network (Ritter: [0003]-[0005]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478